DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on September 11, 2019.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Reference 6164009 (JP ‘009).
JP ‘009 teaches an installing device comprising: a connection member (31) disposed at a base end portion of a hollow arm (9) which extends in an extension direction and which has a hollow (12) extending in the extension direction, a linear object (7) passing through the hollow being connectable to the connection member; and 

With respect to claim 2, JP ‘009 teaches the linear object comprises a hose that is expandable and contractable in a length direction of the hose according to a pressure of a fluid provided in the hose.

With respect to claim 7, JP ‘009 teaches a base (1) rotatable about a base axis (5) of the base perpendicular to a ground surface; a first arm (6) supported by the base and turnable about a first axis (8) perpendicular to the base axis; a second arm (11) supported by a leading end portion of the first arm at a base end portion of the second arm and turnable about a second axis (13) parallel to the first axis; a third arm (12) supported at a base end portion of the third arm by a leading end portion of the second arm opposite to the base end portion of the second arm and rotatable about a third axis (14) perpendicular to the second axis; a fourth arm (15) supported at a base end portion of the fourth arm by a leading end portion of the third arm opposite to the base end portion of the third arm and turnable about a fourth axis (16) orthogonal to the third axis; and an installing device comprising: 24Attorney Docket No.: YSK-P0294a connection member (31) disposed at a base end portion of a hollow arm which extends in an extension direction and which has a hollow extending in the extension direction, a linear object (7) passing through the hollow being connectable to the connection member; and a linear motion support (29) supporting the connection member slidably with respect to the hollow arm in the extension direction, wherein the hollow arm comprises the second arm and the third arm.

Allowable Subject Matter
Claims 3-6 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658